GILBERT, Circuit Judge
(dissenting). The petitioner relies upon Creditors’ Collection Ass’n v. Bisbee, 80 Wash. 358, 141 Pac. 886, In re Gerber, 186 Fed. 693, 108 C. C. A. 511, In re Scheier et al. (D. C.) 188 Fed. 745, and Carter v. Davis, 6 Wash. 327, 33 Pac. 833. The majority of the court are of the opinion that the precise question here involved was not adjudged in any of those decisions; that the decision of the Supreme Court of the state in the Bisbee Case went no further than to hold that money could not be claimed exempt as “other property,” in lieu of the particular property named in subdivision 4; and that the language of that subdivision is plain and unambiguous, and affords no room for the application of the rule of ejusdem generis. It is true that in the Bisbee Case the ultimate question was whether money was included in the term “other property,” so that it might he selected in lieu thereof as exempt from execution. But the reasoning of the court was sufficiently inclusive to meet the question of the construction of the statute which is now before us. The court said:
“The words ‘other property,’ appearing In the proviso of subdivision 4, can. refer only to other property of a like nature to that specifically mentioned, under a well-known rule of statutory construction. To hold that money falls within the phrase ‘other property’ is to do violence to the rule of ejusdem generis. Carter v. Davis, 6 Wash. 327 [33 Pac. 833]; In re Gerber, 186 Fed. 693 [108 C. C. A. 511]; In re Scheier (D. C.) 188 Fed. 744; Ballard v. Waller, 52 N. C. 84.”
And the court quoted from the decision in Ballard v. Waller the following:
“The enumeration of particular articles, one cow and calf, etc., concluding with the words, ‘and such other property,” by an established rule of construction, restricts it to other property of the like kind.”
*870In the Gerber Case a bankrupt sought to retain $250 in money in lieu of the property specified in subdivision 4. This court, after referring to the decision in the case of Carter v. Davis, 6 Wash. 327, 33 Pac. 833, as suggestive of the proper construction of subdivision 4, although the construction of subdivision 3 only was involved in that case, said:
“If, as the court there held, the right given by the Washington statute to select ‘other household goods, utensils and furniture,’ in cases provided for, was confined to other property of the same kind, and conferred no right to retain or select other property of a different character in lieu of that authorized to be selected and retained, it would seem to follow necessarily that the same construction must be given to like provisions contained in subdivision 4.”
Carter v. Davis, it may be admitted, is not a precedent for the decision of this case, for it involves a construction of subdivision 3, the language of which is different from that of subdivision 4.
Conceding, however, that'what was said by tire Supreme Court in Creditors’ Collection Ass’n.v. Bisbee as to the true construction of the statute is obiter, and that the only question actually decided in that case is whether money is such “other property” as may be selected in lieu of the live stock designated, the language of the decision is nevertheless, I think, indicative of the construction which should be given to the statute. In that statute, subdivisions 3 and 4 make provision for exemption of two distinct classes of personal property. In subdivision 3 the householder is given the right tO' claim as exempt his household furniture to the value of $500. In subdivision 4 he is given fhe right to claim as exempt certain specified live stock, bees, and fowls. Under a familiar rule of construction the proviso authorizing him to substitute other property for the precise property so designated should be held to include like property - only, such, for instance, as horses, mules, oxen, sheep, goats, ducks, geese, or pigeons, and not to property which is entirely unlike and distinct from the property enumerated in the subdivision, such as the stock of merchandise which a householder may own. In 36 Cyc. 1120, it is said:
“The words ‘other,’ or ‘any other,’ following an enumeration of particular classes, are therefore to be read as ‘other such like,’ and to include only others of like kind or character.”
And in 21 Am. & Eng. Enc. of Law, 1012, it is said:
“Where general words follow particular ones, the rule is to construe the former as applicable to persons or things ejusdem generis. This rule, which is sometimes called Lord Tenterden’s rule, has been stated, as to the word ‘other,’ thus: ‘Where a statute or other document enumerates several classes of persons or things, and immediately following and classed with such enumeration the clause embraces “other” persons or things, the word “other” will generally be read as “other such like,” so that persons or things therein comprised may be read as ejusdem generis with, and not of a, quality superior to or different from, those specifically enumerated.’ ”
Both text-writers add the qualification, which in its application to this case I have not overlooked, that in all cases of the interpretation of written instruments the question is one of intention, and that the rule of ejusdem generis is not an inflexible rule, but is to be applied as an aid to ascertain the legislative intent.
*871It is said that a different intention should be imputed to the Legislature from the fact that the statute, unless the exemption is construed to include all kinds of property, will deprive more than 60 per cent, of the householders of the state of the benefit of subdivision 4. This argument is based on the assumption that it was the intention of the Legislature in enacting subdivision 4 to create a substantially uniform exemption to all householders of the state. That assumption, I submit, is absolutely groundless. The exemption statutes of the state may be searched in vain for evidence that the Legislature intended to provide for uniform or equal exemptions to all classes of persons. The contrary intention is apparent. Thus subdivision 5 allows to a farmer, in addition to all the benefits of subdivisions 3 and 4:
“One span of horses or mules, with harness, or two yoke of oxen, • with yokes and chain's, and one wagon; also farming utensils actually used about the farm, not exceeding in value five hundred dollars in coin; also one hundred and fifty bushels of wheat, one hundred and. fifty bushels of oats or barley, fifty bushels of potatoes, ten bushels of corn, ten bushels of peas, and ten bushels of onions for seeding purposes.”
Other subdivisions make various exemptions for persons engaged in certain named trades and professions, but no mention is made of persons engaged in mercantile pursuits. Subdivision 4, even as the majority of this court, construe it, results in inequality of exemption. If the householder have the animals specified, he must claim them as exempt. He has no option to take other property in place of them. Again, if he selects the animals as exempt, he is allowed to claim as exempt “also feed for such animals for six months,” in case he has the feed. If he has it not, he is allowed no equivalent of the value of the feed, although that value may at times be greater than the value of the animals.
Again, it must tax judicial ingenuity to discover a reason why a stock of merchandise is “such other property” and money is not. If it was the intention of the Legislature, in enacting subdivision 4, to grant to all householders a general exemption of personal property of any kind or description except money, to the value of $250, J am unable to see why the Legislature did not say so-, or why pains were taken to enumerate the numbers and kinds of living animals which are mentioned as within the permitted exemption. A case in point is Brooks v. Cook, 44 Mich. 617, 7 N. W. 216, 38 Am. Rep. 282. In Alabama v. Montague, 117 U. S. 602, 6 Sup. Ct. 911, 29 L. Ed. 1000, it was said:
“Wliile the company is thus specific in its description of the subjects of the mortgage, enumerating with great particularity its land grant from Congress, its telegraph lines and offices, its machine shops, and its coal mines, it is quite unreasonable to suppose that the company would have been thus needlessly minute in its description of the property conveyed, enumerating with great particularity the four or five classes of property, mostly real estate, which were intended to pass, if it had also intended that the three words, ‘all other property,’ should stand for everything in the four states which the company owned, and especially all its lands.”